Citation Nr: 1115628	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher (compensable) initial disability rating for the period prior to September 10, 2009, and in excess of 10 percent thereafter, for service-connected status post lumbar laminectomy, diskectomy superimposed on degenerative disk disease and osteoarthritis (lumbar spine disability). 

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1961 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a June 2008 decision, the Reno RO granted service connection and assigned an initial noncompensable (0 percent) rating for service connection for lumbar spine disability, effective November 16, 2004, the date of receipt of the Veteran's claim for lumbar spine disability.  In the June 2008 decision, the Reno RO also granted service connection and assigned an initial 30 percent rating for PTSD, effective January 26, 2007, the date of receipt of the Veteran's claim for service connection for PTSD.  

In June 2008, the Veteran entered a notice of disagreement (NOD) with the initial ratings assigned in the June 2008 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for lumbar spine disability and PTSD, the Board has characterized these issues as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in an October 2010 rating decision and Supplemental Statement of the Case (SSOC), the Reno RO granted a staged 10 percent rating for lumbar spine disability for the initial rating period beginning September 10, 2009, the date of a VA examination report.  Although the RO granted a higher 10 percent rating for lumbar spine disability for the initial rating period beginning September 10, 2009, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2011, a Board videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

The  issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity, due to such symptoms as flashbacks, nightmares, hypervigilance, sleep disturbance, emotional numbness, anxiety, irritability, depression, and social avoidance.

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

3.  For the initial rating period prior to September 10, 2009, the Veteran's service-connected lumbar spine disability manifested x-ray evidence of arthritis and forward flexion of the thoracolumbar spine 90 degrees, with pain, weakness, and flare-ups, but did not manifest incapacitating episodes of intervertebral disc syndrome having a total duration of two weeks.

4.  For the entire initial rating period, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, or incapacitating episodes of intervertebral disc syndrome having a total duration of two weeks.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  For the initial rating period prior to September 10, 2009, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5242, 5243 (2010).

3.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Concerning the appeal for higher initial ratings for lumbar spine disability and PTSD, because it is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for lumbar spine disability and PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained service records, private treatment records, VA treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of lumbar spine disability and PTSD.  VA provided the Veteran with examinations in April 2008, May 2008, September 2009, and March 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

PTSD Initial Disability Rating

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the June 2008 rating decision on appeal, service connection was granted for PTSD, and an initial disability rating  of 30 percent was assigned, effective 
January 26, 2007.  The Veteran entered a NOD with the initial rating assigned, contending that an initial rating in excess of 30 percent is warranted for his service-connected PTSD.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire period of initial rating appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity, due to such symptoms as flashbacks, nightmares, hypervigilance, sleep disturbance, emotional numbness, anxiety, irritation, depression, and social avoidance, which more nearly approximates the criteria for a 50 percent disability rating under 
DC 9411.  38 C.F.R. § 4.130. 

The evidence in this case includes a December 2006 VA psychological assessment report reflecting the VA examiner's findings that the Veteran was attentive and cooperative, his affect was appropriate, his mood was somber, his thoughts were linear and organized, and he had fair judgment and fair insight.  During the December 2006 VA psychological assessment, the Veteran reported flashbacks, nightmares, hypervigilance, sleep disturbance, emotional numbness, and irritation.  The Axis I diagnosis was chronic PTSD.  The VA examiner assigned a GAF score of 45.  

The Veteran had a VA compensation examination for PTSD in April 2008.  The VA examiner noted the Veteran's history in detail.  The Veteran reported cold sweats, sleeping problems, not liking his back exposed, and not liking crowds.  During the April 2008 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  The Veteran's mood was recorded as appropriate to thought content.  The Veteran also reported no past or current suicidal or homicidal ideation, but did report that he sometimes wondered why he was alive.  The VA examiner reported the Veteran's insight and judgment were good and that his memory was good, except that sometimes he would go into a room and not remember why.  The VA examiner also reported no delusions or hallucinations, no impaired impulse control, and no history of obsessional or ritualistic behavior.  The April 2008 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 50, with concentration problems making it difficult for the Veteran to hold and keep a job.  

In a January 2009 VA Mental Health Outpatient Note, the Veteran reported getting angry in traffic, but was able to control his temper.  The VA examiner reported the Veteran's speech was spontaneous with proper tone and rate, his mood was euthymic with appropriate affect, and his thought process was goal directed and relevant.  The VA examiner also reported the Veteran had no delusional ideas, no homicidal or suicidal ideation, and his insight and judgment were good.  The January 2009 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 70.

The Veteran had a VA compensation examination for PTSD in September 2009.  The VA examiner noted the Veteran's history in detail.  The Veteran reported flashbacks, sleeping problems, social isolation, hypervigilance, and survivor's guilt.  During the September 2009 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  The Veteran's mood was recorded as anxious, but not particularly depressed.  The Veteran also reported no past or current suicidal ideation.  The VA examiner reported the Veteran's insight and judgment were good, but noted some difficulties with impulse control.  The Veteran's memory and concentration were good.  The VA examiner also reported the Veteran evidenced no delusions or hallucinations, and had no history of obsessional or ritualistic behavior.  The September 2009 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 55.  

In a December 2009 VA Mental Health Outpatient Note, the Veteran reported anxiety and irritability.  The VA examiner reported the Veteran was calm and cooperative, casually dressed, and well groomed.  The Veteran's speech was spontaneous with proper tone and rate and his mood was euthymic with appropriate affect.  The VA examiner also reported the Veteran had no delusional ideas, no homicidal or suicidal ideation, and his insight and judgment were good.  In VA treatment records dated from May 2007 to April 2010, the Veteran reported feelings of depression, anxiety, grief, isolation, and irritability.

In a May 2010 VA Mental Health Outpatient Note, the Veteran reported anxiety and sleep disturbance.  The VA examiner reported the Veteran was calm and cooperative, casually dressed, and well groomed.  The Veteran's speech was spontaneous with proper tone and rate and his mood was euthymic with appropriate affect.  The VA examiner also reported the Veteran had no delusional ideas, no homicidal or suicidal ideation, and his insight and judgment were good.  The 
May 2010 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 68.  

In a December 2010 SSA disability decision, a SSA Administrative Law Judge (ALJ) reported that the Veteran's PTSD precluded his ability to maintain appropriate relationships with supervisors, co-workers, or the general public, and had precluded his maintaining concentration and pace in a work setting.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity, due to such symptoms as flashbacks, nightmares, hypervigilance, sleep disturbance, emotional numbness, anxiety, irritation, depression, and social avoidance.  The GAF scores have varied between 45 and 70, which as described above, indicate moderate to severe PTSD symptoms or moderate to severe difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account social and occupational impairment.  

For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9411 for the next higher 50 percent disability rating for the entire initial rating appeal period.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

The Board further finds that the criteria for next-higher 70 percent rating for PTSD have not been met for any period.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal suicidal ideation.  In the April 2008 VA examination, the Veteran reported no suicidal ideation in the past or present, he only reported wondering why he was still alive.  In the January 2009 VA Mental Health Outpatient Note, the Veteran reported no suicidal ideation.  In the 
September 2009 VA examination, the Veteran reported no suicidal ideation in the past or present.  In the December 2009 VA Mental Health Outpatient Note, the Veteran reported no suicidal ideation.  In the May 2010 VA Mental Health Outpatient Note, the Veteran reported no suicidal ideation.

The evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  In the April 2008 VA examination, the Veteran did not report any obsessional or ritualistic behavior.  The September 2009 VA examination also reported no obsessional or ritualistic behavior.

The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The April 2008 VA examination reported the Veteran did not show any significant impairment in his communication ability.  The January 2009, December 2009, and March 2010 VA Mental Health Outpatient Notes all reported the Veteran's speech was spontaneous with proper tone and rate.  

The record reflects that the Veteran does not experience near-continuous panic or depression affecting the ability to function independently.  In the January 2011 Board hearing, the Veteran testified that he only experienced panic attacks 
4 to 5 times per month.  

The record also reflects the Veteran does not suffer from spatial disorientation, and that his appearance and hygiene are normal.  In both the April 2008 and 
September 2009 VA examinations, the Veteran was dressed and well groomed.  The April 2008 and September 2009 VA examinations also reported the Veteran was fully oriented in all spheres.  

The Veteran does have some irritability; however, it is not unprovoked.  In the 
January 2011 Board hearing, the Veteran testified that he gets very angry at other drivers when he is driving his car.  The Veteran also testified that in 2002, he threatened to kill a co-worker, because "he hit the wrong button and just set me off."  

The record demonstrates that the Veteran's PTSD is characterized by flashbacks, nightmares, hypervigilance, sleep disturbance, emotional numbness, anxiety, irritability, depression, and social avoidance.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 
70 percent rating criteria under DC 9411 for any period.  Even though the Veteran exhibits some irritability, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 50 percent disability rating criteria.  For these reasons, the Board finds that a 50 percent evaluation is warranted for the entire initial rating period.  38 C.F.R. 
§§ 4.3, 4.7, 4.130, DC 9411.

Lumbar Spine Initial Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected lumbar spine disability for the initial rating period prior to 
September 10, 2009, and a rating of 10 percent thereafter under the provisions of 
38 C.F.R. § 4.71a, DC 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 
12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Initial Rating Period prior to September 10, 2009

The Board finds that, for the initial rating period prior to September 10, 2009, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 85 degrees or less, or combined ranges of motion 235 degrees or less.  Even though the Veteran's lumbar disability warrants a noncompensable rating for limitation of motion under DC 5242, the Veteran meets the criteria for a 10 percent initial rating for the service-connected lumbar spine disability under DC 5003, because there is x-ray evidence of arthritis and some noncompensable limitation of motion of the lumbar spine objectively shown to be due to pain and weakness.  38 C.F.R. § 4.71a.

The May 2008 VA examination of the spine report reflects that the Veteran suffered functional limitations of limited prolonged sitting and standing.  The Veteran reported that he experienced pain, weakness, and stiffness in the lower and middle back.  The Veteran also reported that during flare-ups he had difficulty putting on his shoes and pants and occasionally needed assistance to complete those tasks.  The Veteran reported experiencing 3 flare-ups a year, lasting upwards of one week each, and estimated that he had spent approximately 21 days in bed due to his lower back pain.  The diagnosis was status postoperative laminectomy, diskectomy superimposed on degenerative disk disease and osteoarthritis, with residuals.  

A range of motion summary in May 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees.  Extension was 0 to 30 degrees.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right rotation was 
0 to 30 degrees.  Left rotation was 0 to 30 degrees.  The range of motion summary indicated that the Veteran had no complaints of painful motion.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on measures of range of motion of the thoracolumbar spine, the Veteran's lumbar spine disability does not meet the criteria for a higher (compensable) initial rating under the General Rating Formula for Diseases and Injuries of the Spine.  For a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 85 degrees or less, or combined ranges of motion greater than 120 degrees but not greater than 235 degrees.  The May 2008 VA examination report reflects that the Veteran had forward flexion to 90 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.

While the Board finds that the Veteran's low back disability does not meet the criteria for a compensable initial rating under the General Rating Formula based on limitation of motion, the Board finds that a higher rating is warranted for diagnosed arthritis that manifests noncompensable limitation of motion of the thoracolumbar spine due to pain, under DC 5003.  38 C.F.R. § 4.71a.  In this regard, the evidence of record, including testimony from the Veteran, shows that the Veteran has a current diagnosis of osteoarthritis and experienced recurrent episodes of severe back pain resulting in visits to the emergency room.  According to the Veteran's testimony at the September 2008 RO hearing and at the January 2011 Board hearing, during flare-ups the Veteran had to sit or lay down until the pain resolved.  The Veteran also testified that the pain can last anywhere from a matter of minutes to a matter of days and that it has rendered him unable to complete chores around the house and engage in daily activities.  Based on the foregoing, the Board finds that the Veteran's diagnosed arthritis of the lumbar spine manifested functional loss and pain resulting in additional limitation of motion beyond that reflected on range of motion measurements upon examination, so has at least noncompensable degree of limitation of motion of the thoracolumbar spine during this rating period.  See 
38 C.F.R. § 4.71a, DC 5003.

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the assignment of a 10 percent rating for lumbar spine disability is warranted for the initial rating period prior to September 10, 2009.  38 C.F.R. 
§ 4.71a, DC 5003.  

Entire Initial Rating Period

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 10 percent for service-connected lumbar spine disability for any period.  The September 2009 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged sitting and bending.  The Veteran reported that he experienced pain, weakness, and stiffness in the lower and middle back.  The Veteran also reported being treated twice for incapacitating episodes lasting for a total of 5 days, with bed rest recommended by the treating physician.  The diagnosis was status postoperative laminectomy, diskectomy superimposed on degenerative disk disease and osteoarthritis, with residuals.  

A range of motion summary in September 2009 indicated that the Veteran's forward flexion was 0 to 80 degrees, with pain.  Extension was 0 to 30 degrees.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right rotation was 0 to 30 degrees.  Left rotation was 0 to 30 degrees.  On repetitive use, the VA examiner opined that there was an additional limitation of motion of 
5 degrees extension.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The March 2010 VA general medical examination reflects that the Veteran experienced pain, weakness, stiffness, swelling, and limited motion in the lower back.  The Veteran also reported 6 or 7 incapacitating episodes, where he had to stay in bed for 48 hours for each incapacitating episode.  

A range of motion summary in March 2010 indicated that the Veteran's forward flexion was 0 to 70 degrees.  Extension was 0 to 15 degrees.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right rotation was 
0 to 30 degrees.  Left rotation was 0 to 30 degrees.  The VA examiner opined that there was objective evidence of pain following repetitive motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Based upon these findings, the Board finds, even with considerations of additional limitations of motion and function due to pain, the assignment of an initial rating in excess of 10 percent for lumbar spine disability is not warranted for any period.  Even considering the additional limitations of motion and function of the thoracolumbar spine due to pain, the evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been met during the entire initial rating period.  38 C.F.R. § 4.71a, DC 5242.  

In reaching this conclusion, the Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  For example, the May 2008 VA range of motion summary indicated that the Veteran had no complaints of painful motion.  The September 2009 VA examination report reflects specific findings of additional 5 degrees limitation of extension (to 25 degrees) with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The March 2010 VA examination report notes some limitation of forward flexion due to pain.  Even with consideration of additional limitation of motion due to pain, the range of motion does not more nearly approximate forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, which is required for the 20 percent rating.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

Because the Veteran has been diagnosed with degenerative disc disease, his lumbar spine disability may also be rated using the criteria for evaluating intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 
40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  Importantly, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

While the Veteran has referred to a number of episodes during flare ups that he describes as incapacitating, these are not actual incapacitating episodes as defined by the rating criteria.  In the May 2008 VA examination of the spine, the Veteran reported suffering three flare-ups a year which caused him to be confined to bed for 21 days; however, these episodes do not equate to physician-prescribed bed rest.  In the September 2009 VA examination of the spine, the Veteran stated that he suffered two incapacitating episodes in 2009, which required physician prescribed bedrest, that lasted a total of 5 days.  In the March 2010 VA general medical examination, the Veteran stated he had 6 or 7 incapacitating episodes, where he had to stay in bed for 48 hours for each incapacitating episode; however, these episodes do not equate to physician-prescribed bed rest.  Because the incapacitating episodes that required physician prescribed bed rest did not have a total duration of at least 2 weeks, the criteria for a higher initial rating under DC 5243 is not warranted for any period.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that the evidence supports a grant of a higher initial disability rating of 10 percent for lumbar spine disability for the period prior to September 10, 2009, and the weight of the evidence is against a finding of an initial disability rating in excess of 10 percent for lumbar spine disability for any period.  To the extent any higher level of compensation than 10 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD or lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD and lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's service-connected PTSD has manifested flashbacks, nightmares, hypervigilance, sleep disturbance, emotional numbness, anxiety, and social avoidance.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The Board also finds that the schedular rating criteria contemplate the Veteran's service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's service-connected PTSD or lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for PTSD of 50 percent, but no higher, is granted.

An initial disability rating for lumbar spine disability of 10 percent for the period prior to September 10, 2009 is granted; and an initial disability rating in excess of 10 percent for the entire initial rating period is denied. 


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to the service-connected PTSD.  The Board notes the Veteran's other service-connected disabilities are left knee disability (20 percent), residuals of excision of lipoma from back (10 percent), right lower extremity neuropathy (10 percent), right eye injury (10 percent), lower back pain (10 percent), and left ring finger disability (0 percent).

The Veteran is in receipt of disability benefits by the Social Security Administration (SSA), which found him unable to work due to the service-connected PTSD.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors , 2 Vet. App. at 188.

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

2.  After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issue of TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




Department of Veterans Affairs


